NUMBER 13-12-00461-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


SAMSON LOYNACHAN,                                                             Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 213th District Court
                          of Tarrant County, Texas.



                                        ORDER
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       This Court has received the record in this appeal.          The electronically-filed

reporter’s record includes photo copies of Exhibits SX 4, 5, 21 (CD’s) and DX 42 (video).

The clerk of the trial court is ORDERED to forward originals or duplicate copies of Exhibits
SX 4, 5, 21 (CD’s) and DX 42 (video) admitted at trial in Cause No. 1233936R to this

Court within fifteen days from the date of this order.

                                                          PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 10th
day of October, 2013.




                                             2